Citation Nr: 0420394	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  03-11 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder (PTSD) prior to December 
15, 2003, and in excess of 50 on and after December 15, 2003. 

2.  Entitlement to a rating in excess of 30 percent for toe, 
first, right, amputation of with removal of metatarsal head.  

3.  Entitlement to service connection for arthritis, left 
shoulder.

4.  Entitlement to service connection for a left hand 
disability.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for left hip 
arthralgia.  

7.  Entitlement to service connection for a right hip 
disability.

8.  Entitlement to service connection for a left ankle 
disability.

9.  Entitlement to service connection for osteoarthritis, 
right foot and both hips.  

10.  Entitlement to service connection for benign prostatic 
hypertrophy.

11.  Entitlement to service connection for left knee, Baker's 
Cyst with arthritis.  

12.  Entitlement to service connection for a right knee 
disability with arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The issue of a total rating for individual unemployability 
has been raised but not otherwise developed for appellate 
review.  It is referred to the RO for appropriate action.

The record reveals that in addition to the right foot 
pathology at issue, there is a separate 10 percent rating for 
scarring that is not at issue or considered herein.
FINDINGS OF FACT

1.  Prior to December 15, 2003 the veteran's PTSD 
symptomatology was productive of no more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  

2.  For the prior on and after December 15, 2003, the 
veteran's PTSD symptomatolgy was productive of no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as impairment of short-
term memory and disturbances in mood.  

3.  Status post, first toe, right, amputation of with removal 
of metatarsal is manifested by no more than severe residuals 
of a foot injury.  He would not be equally well served by an 
amputation with prosthesis in place.

4.  The veteran's arthritis of the left shoulder was first 
shown years post service and is not shown to be related 
thereto or to a service-connected disability.

5.  There is no medical evidence that the veteran currently 
has a left hand disability. 

6.  A back disability was not diagnosed or otherwise 
demonstrated until years after service, and no medical 
evidence has been submitted linking the veteran's back 
disability to service or a service-connected disability.

7.  The veteran has presented competent medical evidence of a 
relationship between left hip arthralgia and his service-
connected right foot.  

8.  There is no medical evidence that the veteran currently 
has a right hip disability.  

9.  There is no medical evidence that the veteran currently 
has chronic left ankle disability.  

10.  There is no medical evidence that the veteran currently 
has osteoarthritis of both hips.

11.  The veteran has presented competent medical evidence of 
a relationship between osteoarthritis of the right foot and 
his service connected right foot.  

12.  The veteran has not presented competent medical evidence 
of a relationship between service and his benign prostatic 
hypertrophy.

13.  A left knee disability was not diagnosed or otherwise 
demonstrated until years after service, and no medical 
evidence has been submitted linking the veteran's left knee 
disability to service or a service connected disability.  

14.  A right knee disability was not diagnosed or otherwise 
demonstrated until years after service, and no medical 
evidence has been submitted linking the veteran's right knee 
disability to service or a service connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for post traumatic stress disorder (PTSD) prior to 
December 15, 2003, and in excess of 50 on and after December 
15, 2003 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

2.  The criteria for a rating in excess of 30 percent for 
toe, first, right, amputation of with removal of metatarsal 
head have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (2003).

3.  Arthritis, left shoulder was not incurred during active 
military service nor may it be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2003).

4.  A left hand disability was not incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).

5.  A back disability was not incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).

6.  Left hip arthralgia is proximately due to the veteran's 
service-connected right foot disability.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2003); Allen v. 
Brown, 7 Vet. App. 439 (1995).

7.  A right hip disorder was not incurred in or aggravated by 
service, or was proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2003); Allen v. Brown, 7 Vet. 
App. 439 (1995).

8.  A left ankle disability was not incurred during active 
military service in or aggravated by service, or was 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 
(1995).

9.  Osteoarthritis, right foot is proximately due to the 
veteran's service-connected right foot disability.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) 
(2003); Allen v. Brown, 7 Vet. App. 439 (1995).

10.  The veteran does not have osteoarthritis of the hips 
that was incurred in, or aggravated by, military service, or 
was proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 
(1995).

11.  Benign prostatic hypertrophy was not incurred during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

12.  A left knee Baker's cyst was not incurred during active 
military service or aggravated by service, nor was it 
proximately due to or the result of service-connected 
disability, arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2003); Allen v. Brown, 7 Vet. App. 439 (1995).

13.  A right knee disability was not incurred in or 
aggravated by active military service and arthritis may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In this regard, the veteran filed his claims for 
service connection in January 2003.  Notice and assistance 
provisions of the VCAA were noted in correspondence issued in 
January 2003.  In a February 2003 rating decision, the RO 
adjudicated the service connection claims on appeal.  The 
veteran filed his claim for an increased rating for right 
foot disability in December 2001.  Notice and assistance 
provisions of the VCAA were noted in correspondence issued in 
December 2001.  In a December 2002 rating decision, the RO 
adjudicated the increased rating for right foot disability.  
The issue of entitlement to increased ratings for PTSD is 
downstream issues following the grant of service connection 
in a December 2002 decision.  

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to 
this issue.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra. 

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
regulations also provide guidelines regarding VA's duties to 
notify claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of the 
VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the April and 
August 2003 Statements of the Case (SOCs), January 2003 
letter, December 2001 letter, and associated correspondence 
issued since the appellant filed his claim, the appellant has 
been given notice of the information and/or medical evidence 
necessary to substantiate his claims.  He was advised that, 
if he adequately identified relevant records with names, 
addresses, and approximate dates of treatment, the RO would 
attempt to obtain evidence on his behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claims, in the April and 
August SOCs.  In addition, the appellant was advised of the 
specific VCAA requirements in the January 2003 letter, April 
2003 and August 2003 SOCs.  It thus appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims 
folder, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  It is concluded that these 
documents essentially informed the veteran to submit any 
information he had, thus fulfilling all the elements of 
38 C.F.R. § 3.159.  See Pelegrini, supra.

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

I.  Entitlement to rating in excess of 30 percent
for PTSD prior to December 15, 2003 and in excess
of 50 percent on and after December 15, 2003


In December 2002, the RO granted the veteran's claim for 
service connection for PTSD and awarded a 30 percent 
disability evaluation, effective from January 10, 2002.  The 
RO reviewed veteran's service records that reveal he was 
awarded the Purple Heart medal.  The RO considered the PTSD 
Questionnaire received in January 2002, which outlined the 
stressful events the veteran experienced in Vietnam.  

The RO also considered the findings of a May 2002 VA 
examination.  During the examination the veteran reported 
that he experienced nightmares and flashbacks.  The diagnosis 
was PTSD.  

In an October 2002 addendum to the above examination, the 
examiner stated that the veteran had experienced some 
depression as a result of his PTSD.  His social impairment 
was described as moderately to mildly severe.  His 
occupational impairment was mildly effected by PTSD and 
significantly effected by physical problems.  

The veteran was accorded a VA PTSD examination in December 
2003.  According to the examination report, he lived alone in 
a trailer.  He divorced his spouse of 20 years in 1988.  They 
had no children.  He spent his free time watching television.  
He worked in the auto body repair business.  He had a 
girlfriend, who he spent time with occasionally.  

Subjectively, the veteran complained increased feelings of 
depression.  He experienced past suicidal ideation.  Sleep 
deprivation due to dreams about trauma incidents in Vietnam.  
He reported impaired short-term memory and concentration.  He 
experienced crowd avoidance and survivor guilt.  He had no 
symptoms of panic or paranoia.  

Objectively, it was noted that the veteran was casually 
dressed, neatly groomed and displayed some difficulties with 
ambulation. His speech was normal rate and rhythm. His affect 
was depressed, and he cried during the interview.  His 
thought content was clear and logical.  The diagnosis was 
PTSD chronic with moderate symptoms, major depressive episode 
moderate symptoms.  A global assessment functioning score of 
45 to 50 was provided.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board here notes that this is a case where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim. Rather, the law must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
disability rating is in order when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

Global Assessment of Functioning is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American 
Psychiatric Associations Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition (1994) (DSM-IV)).  A GAF score 
is highly probative, as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF 
score of 41-50 denotes serious symptoms, or any serious 
impairment in social, occupational, or school functioning.  
Id.  

The veteran's PTSD was rated as 30 percent disabling under 
Diagnostic Code (DC) 9411 from January 10, 2002, and as 50 
percent disabling from December 15, 2003.  The veteran 
essentially contends that his service-connected PTSD was more 
severe than the 30 percent for the stated period, and is 
currently more severe than the 50 percent evaluation that has 
been assigned.

In looking at the evidence in consideration of whether an 
initial evaluation in excess of 30 percent is warranted for 
the period prior to December 15, 2003, the Board finds that 
the veteran's PTSD symptoms were not manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The May and October 2002 examinations revealed positive 
hygiene and friendly demeanor.  His mood was somewhat 
dampened, but after initial reticence he was engaging and 
attentive.  His thought content and organization were normal.  
He experienced sleep impairment due to occasional flashbacks.  
He had a girlfriend.  The examiner reported that he had 
developed physical as well as emotional coping skills, which 
had served him well.  It was noted that his occupational 
future was 90 percent due to physical problems and 10 percent 
due to emotional problems.  His social impairment was 
described as moderately to mildly severe.  In light of the 
above, the evidence fails to establish that the veteran's 
PTSD symptomatology met the criteria for an initial rating in 
excess of 30 percent prior to December 15, 2003.  

With regard to the issue of entitlement to an increased 
evaluation in excess of 50 percent on and after December 15, 
2003, the evidence of record does not support such an 
increase.  To warrant a rating in excess of 30 percent, the 
evidence must show occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  

The symptoms described above are not shown in any of the 
medical records for the period in question.  In fact, the 
medical evidence of record reveals contrary findings.  The 
December 2003 examination report revealed speech of normal 
rate and rhythm as well as clear and logical thought content.  
He was also described as neatly dressed and casually groomed.  

On examination in December 2003, the veteran's GAF score was 
between 45 to 50, The Board notes that those GAF scores are 
inconsistent with the narrative findings and assessment in 
the December examination report.  The reported GAF scores 
would indicate that the veteran was unable to keep a job, 
while the evidence shows that the veteran currently works 
approximately 20 hours a week, this has not been show to be 
related to PTSD and in fact, has been attributed to his 
physical problems.  Moreover, the veteran currently has a 
girlfriend.  

The medical evidence for the period in question shows that 
the veteran has exhibited some depression, but the criteria 
for a higher rating of 50 percent are not met or even 
approximated.  Thus, for the foregoing reasons, an increased 
evaluation in excess of the 50 percent assigned by the RO for 
the period on and after December 15, 2003, is not warranted.

In conclusion, the evidence demonstrates that the veteran's 
PTSD disability picture more nearly approximates the criteria 
for a 30 percent disability evaluation for the period prior 
to December 15, 2003, and for a 50 percent disability 
evaluation on and after December 15, 2003, and such ratings 
are warranted.  38 C.F.R. § 4.7.  As the preponderance of the 
evidence is against the claim for higher ratings, the 
benefit-of-the-doubt rule is inapplicable, and the claim for 
an increased rating for PTSD for either period in issue must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

In addition, there is no competent evidence of record, which 
indicates that the veteran's PTSD has caused marked 
interference with employment, or that there has been any 
necessary inpatient care.  Thus, there is no basis for 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  See Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  There is nothing in the 
evidence of record to indicate that the application of the 
regular schedular standards is impractical in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).

The Board, in the above analyses, has fully considered the 
concept of "staged" ratings as expounded upon in Fenderson, 
supra.

II.  Entitlement to rating in excess of 30 percent for
toe, first, amputation of with removal of metatarsal head

The veteran has been rated 30 percent for traumatic 
amputation of right, great toe and medial aspect of right 
foot and fracture of base at neck of second metatarsal, right 
foot since December 1967.  (As noted above, there is also a 
separate 10 percent rating assigned for scarring of the foot, 
resulting in a combined 40 percent rating.  This is the 
maximum rating assigned for below the knee pathology pursuant 
to the amputation rule.  See 38 C.F.R. § 4.68.  The scar is 
not at issue and a discussion of an increase otherwise 
follows.)

The veteran was accorded a VA feet examination in February 
2002.  The examination report revealed that the second toe, 
which was now the first toe, during the past five years, 
retracted in flexed position, range of motion was as follows: 
flexion was to 30 degrees of each of the joints for a total 
of almost 30 degrees.  The flexion was fixed and could not be 
extended either actively or passively.  There was no active 
movement of any of the toes, except for the pinky toe and 
flexion of this toe does produce some secondary movement of 
the other toes, but there was no discrete and purely 
voluntary motion of the other toes.  

As a consequence of all of the above the width of the foot is 
about two-thirds of its normal width, which affected his 
stability.  He was unable to walk without pain.  He could 
walk about a block before he had to sit and rest.  It was 
critical how he placed his foot, due to partial instability.  
He experienced constant pain, which increased with waking and 
other physical activities.  The diagnosis was partial 
amputation of the right foot with loss of great toe and the 
first metatarsal, loss of range of motion in the remaining 
toes.  There was a major concave scarring on the medial 
aspect of the left foot where the great toe and its 
metatarsal were absent.  Radiographs revealed status post 
partial amputation first digit and deformed tuft of the 
second distal phalanx, consistent with prior injury.  

VA treatment records dated in April 2002 show that the 
veteran was seen with complaints of increased pain with 
weight bearing.  In August 2002 he was seen for evaluation of 
foot pain.  On examination, the pedal pulses were palpable 
and skin was intact.  The amputation of the first ray was 
well-healed. There were very prominent metatarsal heads, 
severe fat pad atrophy, and rigid hammer toe.  The diagnoses 
were traumatic amputation first ray, right, metatarsalgia, 
and hammer toe.  Records dated from October 2002 to September 
2003 show continued complaints of pain with weight bearing.  
Photos of the foot are on file.

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2003).

Under Diagnostic Code 5284, moderate residuals of a foot 
injury warrant a 10 percent evaluation; moderately severe 
residuals warrant a 20 percent evaluation; and severe 
residuals warrant a 30 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2003).  With actual loss of use of the 
foot, it will be rated at 40 percent.  Id. at Note.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. § 
4.40 (2002).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).

The veteran's service-connected foot injury has in fact been 
rated as a foot injury under Diagnostic Code 5284.  Upon 
review of the evidence, the Board can identify no other 
diagnostic code that is more appropriate, considering the 
functions affected by the veteran's right foot disability, as 
well as the medical history, anatomical localization and 
symptomatology involved.  The veteran has not suggested a 
more appropriate diagnostic code.

This evidence clearly establishes that the use of the 
veteran's foot is limited and that such limitation is severe.  
This is consistent with the 30 percent rating currently 
awarded under Diagnostic Code 5284.  However, none of the 
medical evidence establishes that the use of the veteran's 
right foot has been completely lost.  Indeed, it is clear 
that he veteran has the use of his right foot, albeit some 
difficulty with ambulation.  

The veteran has not offered contentions, which are consistent 
with loss of use of his right foot.  During his February 2002 
examination, he reported that he was unable to walk without 
pain but could walk about before he had to sit and rest.  

In light of the above, a 40 percent rating for loss of use of 
the foot pursuant to the Note under Diagnostic Code 5284 is 
not warranted.  A higher schedular rating is not available.

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2003).  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The veteran contends that he suffers pain, fatigue 
and lack of endurance associated with motion of his toes.  
These contentions are supported by medical evidence.  
However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the veteran is receiving a 
30 percent evaluation for his right foot disability, under 
Diagnostic Code 5284.  This disability evaluation is the 
maximum rating allowable.  Accordingly, the aforementioned 
provisions of 38 C.F.R. § 4.40 and § 4.45 are not for 
consideration.  Also as noted, the amputation rule prohibits 
a higher combined rating for below the knee pathology.

In the April 2003 SOC, the RO concluded that an 
extraschedular evaluation was not warranted for the veteran's 
service connected right foot disability.  Since this matter 
has been adjudicated by the RO, the Board will consider the 
provisions of 38 C.F.R. § 3.321(b)(1) (2003).  See also 
VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to VA regulations, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

The veteran has not identified any factors, which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

III.  Service Connection
 Pertinent Law and Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

For certain enumerated disabilities including arthritis, 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service, even though there is no evidence 
the disease existed during service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).

In addition, service connection may be granted for a 
disability that is proximately due to, the result of, or 
aggravated by a service connected disability.  38 C.F.R. 
§ 3.310 (2003); Allen, supra.

A.  Service connection
for arthritis, left shoulder

The veteran's service medical records are negative for 
complaints, treatment, or diagnosis for a left shoulder 
disorder to include arthritis.  The veteran's September 1967 
physical evaluation board examination showed no 
musculoskeletal defects.

VA treatment records dated in April 2002 show that the 
veteran was seen with complaints of left shoulder pain and 
restricted movement.  There was no history of injury noted.  
Radiographs of the left shoulder taken in April in 2002 
revealed irregularity of the femoral head; rotator cuff 
insertion degenerative changes; and acromioclavicular 
osteoarthritis.  

In the present case, the veteran's service medical records 
including his physical board examination revealed no left 
shoulder disorder.  After his separation from active service, 
there was no complaint, treatment, or diagnosis of any left 
shoulder disorder until 2002, thirty-four years later.  With 
all due respect for the veteran's contentions, there is no 
competent evidence of arthritis of the left shoulder within 
the presumptive one-year period after his separation from 
active military service.

The Board thus points out that while clinical evidence 
confirms that the veteran does indeed have degenerative joint 
disease, left shoulder, it does not present any competent 
opinion linking such to the veteran's military service, or to 
any events therein.  There is nothing in the veteran's claims 
folder, other than his contentions, which would tend to 
establish a medical link between any incident of service and 
the onset of arthritis, left shoulder.  However, he is not 
shown to have any particular medical expertise and is 
therefore not competent to express an authoritative opinion 
regarding any medical causation of his disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The weight of the competent medical evidence demonstrates 
that the veteran's left shoulder disorder to include 
degenerative joint disease was not present in service or for 
many years later, and was not caused by any incident of 
service.  As the evidence preponderates against the claim for 
service connection for arthritis, left shoulder, the benefit-
of- the-doubt rule does not apply, and the claim must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Service connection
for a left hand disability

A review of the service medical records show that in July 
1967, the veteran sustained a superficial wound to the left 
hand and forearm.  The wounds were washed.  The veteran's 
September 1967 physical evaluation board examination showed 
no upper extremities or musculoskeletal defects.  

As for the relevant post-service medical evidence, private 
and VA treatment records are negative for any complaints or 
treatment pertinent to left hand disability.  

The Board finds that the claim must be denied.  The veteran's 
service medical records, discussed supra, show treatment for 
an undiagnosed superficial wound.  The upper extremities were 
clinically evaluated as normal in his September 1967 physical 
board examination report.  The Board further notes that under 
38 U.S.C.A. § 1110, it is essential that there be a current 
disability in order to establish service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, 
there is no competent evidence showing that the veteran 
currently has a disability of the left hand.  

The Board has considered the written statements of the 
veteran, who has asserted that the claimed condition is 
related to his service.  However, as a layperson, the veteran 
is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski , 2 Vet. 
App. 492 (1992).  The Board considered the applicability of 
"benefit of the doubt" doctrine, however, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of these 
matters on that basis.  38 U.S.C.A. § 5107(b).

C.  Service connection
for a back disability

The veteran's service medical records are negative for 
complaints, treatment, or diagnosis for a back disorder.  The 
veteran's September 1967 physical evaluation board 
examination showed no spine, musculoskeletal defects.

VA treatment records dated in September 2003 show that the 
veteran was seen with complaints of chronic low back pain and 
pain radiating into the buttocks of both of his lower 
extremities.  The diagnosis was lumbar spinal stenosis.  

In the present case, the veteran's service medical record 
including his separation examination revealed no back 
disorder.  After his separation from active service, there 
was no complaint, treatment, or diagnosis of any back 
disorder until 2003, thirty-five years later.  

The Board thus points out that while clinical evidence 
confirms that the veteran does indeed have lumbar spine 
stenosis, it does not present any competent opinion linking 
such to the veteran's military service, or to any events 
therein.  There is nothing in the veteran's claims folder, 
other than his contentions, which would tend to establish a 
medical link between any incident of service and lumbar spine 
stenosis, back disorder.  However, he is not shown to have 
any particular medical expertise and is therefore not 
competent to express an authoritative opinion regarding any 
medical causation of his disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

The weight of the competent medical evidence demonstrates 
that the veteran's back disorder, lumbar spine stenosis was 
not present in service or for many years later, and was not 
caused by any incident of service.  As the evidence 
preponderates against the claim for service connection for a 
back disorder, the benefit-of- the-doubt rule does not apply, 
and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

D.  Service connection for
a left hip disability

The veteran's service medical records are negative for any 
treatment, complaints, or diagnosis of a left hip disability.  
The September 1967 physical evaluation board examination 
showed normal lower extremities.  

The relevant post-service medical evidence, private and VA 
treatment records show treatment and diagnosis of arthralgia, 
left hip.  

A March 2004 medical statement reflects a diagnosis of left 
hip arthralgia due to the veteran compensating for his 
service-connected right foot disorder.  Service connection 
may be established for disability resulting from injury or 
disease incurred in service.  38 C.F.R. § 3.310 (2003).  
Here, there is medical evidence of left hip arthralgia found 
to be secondary to the right foot pathology.  As such, 
secondary service connection for left hip arthralgia is in 
order.  

E.  Service connection for
a right hip disability

The veteran's service medical records are negative for any 
treatment, complaints, or diagnosis of a right hip 
disability.  The September 1967 physical evaluation board 
examination showed normal lower extremities.  

The Board finds that the claim must be denied.  The veteran's 
service medical records, discussed supra, do not show 
treatment for a right hip disability.  His lower extremities 
were clinically evaluated as normal in his September 1967 
physical evaluation board examination.  The Board further 
notes that under 38 U.S.C.A. § 1110, it is essential that 
there be a current disability in order to establish service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
In this case, there is no competent evidence showing that the 
veteran currently has a right hip disability.  

As for the relevant post-service medical evidence, private 
and VA treatment records show complaints of right hip pain.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110 
(West 2002); see Degmetich v. Brown, 104 F.3d 1328 (1997).  
The veteran's reports of hip pain alone cannot satisfy the 
criteria for a current orthopedic disability.  Even assuming 
that the veteran has chronic hip pain, a medical diagnosis is 
required.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) [service connection may not be granted for a diagnosis 
of a disability by history or for symptoms unaccompanied by a 
current diagnosis]. 

The Board has considered the written statements of the 
veteran, who has asserted that the claimed condition is 
related to his service.  However, as a layperson, the veteran 
is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski , 2 Vet. 
App. 492 (1992).  The Board considered the applicability of 
"benefit of the doubt" doctrine, however, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of these 
matters on that basis.  38 U.S.C.A. § 5107(b).

F.  Service connection for
a left ankle disability

The veteran's service medical records are negative for any 
treatment, complaints, or diagnosis of a left ankle 
disability.  The September 1967 physical evaluation board 
examination showed normal lower extremities.  

As for the relevant post-service medical evidence, private 
and VA treatment records are negative for any complaints or 
treatment pertinent to the left ankle.  

The Board finds that the claim must be denied.  The veteran's 
service medical records, discussed supra, do not show 
treatment for a left ankle disability.  His lower extremities 
were clinically evaluated as normal in his September 1967 
physical evaluation board examination.  The Board further 
notes that under 38 U.S.C.A. § 1110, it is essential that 
there be a current disability in order to establish service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
In this case, there is no competent evidence showing that the 
veteran currently has a left ankle disability.  

The Board has considered the written statements of the 
veteran, who has asserted that the claimed condition is 
related to his service.  However, as a layperson, the veteran 
is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski , 2 Vet. 
App. 492 (1992).  The Board considered the applicability of 
"benefit of the doubt" doctrine, however, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of these 
matters on that basis.  38 U.S.C.A. § 5107(b).

G.  Service connection for osteoarthritis
of the right foot and both hips

The veteran's service medical records are negative for any 
treatment, complaints, or diagnosis for osteoarthritis of the 
right foot and hips.  The September 1967 physical evaluation 
board examination is negative for osteoarthritis of the foot.  

As for the relevant post-service medical evidence, private 
and VA treatment records for any complaints or treatment of 
osteoarthritis of the hips.  

With respect to the claim of service connection for 
osteoarthritis of the hips, the Board finds that the claim 
must be denied.  The veteran's service medical records, 
discussed supra, do not show treatment for osteoarthritis of 
the hips.  His lower extremities were clinically evaluated as 
normal in his September 1967 physical evaluation board 
examination.  The Board further notes that under 38 U.S.C.A. 
§ 1110, it is essential that there be a current disability in 
order to establish service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, there 
is no competent evidence showing that the veteran currently 
has osteoarthritis of the hips.  

In the absence of competent evidence of osteoarthritis of the 
hips, the preponderance of the evidence is against the claim 
and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).

With respect to the claim of service connection for 
osteoarthritis of the right foot, the Board finds that 
service connection is warranted on a secondary basis.  
Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
C.F.R. § 3.310 (2003).

A close review of the evidentiary record reveals no evidence 
showing that the veteran incurred arthritis of the right foot 
during service, or shortly thereafter, and indeed, he does 
not contend otherwise.  However, for purposes of establishing 
secondary service connection, there is definitive post-
service medical evidence that reflects that the veteran 
currently suffers from osteoarthritis.  He was definitively 
diagnosed with minimal osteoarthritic change of the 
tibiotalar joint, right during his February 2002 VA feet 
examination.  This was confirmed by X-rays of the right foot 
taken in February 2002.  Thereafter, in a March 2004 
statement, the veteran's treating physician stated that the 
veteran's service-connected toe, first, right amputation of 
with removal of metatarsal head generated premature arthritis 
in the right foot.  

Based upon the above treating physician's findings and 
opinion, the Board finds that the competent evidence 
establishes that the veteran's osteoarthritis, right foot is 
proximately due to his service-connected first, right 
amputation of with removal of metatarsal head, and secondary 
service connection is warranted.  As such, secondary service 
connection for the osteoarthritis of the right foot is in 
order.

H.  Service connection for
benign prostatic hypertrophy

The veteran's service medical records are negative for 
complaints, treatment, or diagnosis for benign prostatic 
hypertrophy.  

VA treatment records dated in February 2002 show that the 
veteran was diagnosed with benign prostatic hypertrophy in 
2002.  

In the present case, the veteran's service medical record 
including his separation examination revealed no back 
disorder.  After his separation from active service, there 
was no complaint, treatment, or diagnosis of benign prostatic 
hypertrophy until 2002, thirty-four years later.  

The Board thus points out that while clinical evidence 
confirms that the veteran does indeed have benign prostatic 
hypertrophy, it does not present any competent opinion 
linking such to the veteran's military service, or to any 
events therein.  There is nothing in the veteran's claims 
folder, other than his contentions, which would tend to 
establish a medical link between any incident of service and 
benign prostatic hypertrophy.  However, he is not shown to 
have any particular medical expertise and is therefore not 
competent to express an authoritative opinion regarding any 
medical causation of his disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

The weight of the competent medical evidence demonstrates 
that the veteran's benign prostatic hypertrophy was not 
present in service or for many years later, and was not 
caused by any incident of service.  As the evidence 
preponderates against the claim for service connection for a 
back disorder, the benefit-of- the-doubt rule does not apply, 
and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Service connection for
a left knee disability

A review of the service medical records shows that in October 
1966, the veteran complained of a sore knee.  In February 
1967, he reported that occasionally his left knee was painful 
when standing.  Radiographs of the knee were negative.  In 
July 1967, the veteran sustained a superficial wound to the 
left knee.  The September 1967 physical evaluation board 
examination revealed no musculoskeletal defects.  

VA treatment records dated in April 2002 show that the 
veteran was seen with complaints of left knee pain times 10 
years.  Radiographs of the left knee taken in April in 2002 
revealed medial and lateral compartment osteoarthritis and 
loose bodies within a Baker's Cyst.  

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for left knee 
disability.  In this regard, the Board notes that the only 
evidence in the veteran's service medical record indicating 
that he had any disability of the left knee in service is 
noted in the October 1966 and February 1967 reports 
reflecting complaints of soreness and occasional pain.  No 
further treatment is shown for those symptoms, which the 
Board therefore finds to have been acute and transitory, and 
to have resolved without residuals.  The Board also notes the 
report of the veteran's physical board examination, dated 
September 1967, which revealed no musculoskeletal defects.  
The Board also notes that no medical evidence has been 
received at the Board dated any earlier than 2002, 
approximately 34 years after service, to indicate that the 
veteran complain and was treated for a left knee disability.  

The Board thus points out that while clinical evidence 
confirms that the veteran does indeed have a left knee 
disability to include arthritis and Baker's cyst, it does not 
present any competent opinion linking such to the veteran's 
military service, or to any events therein.  There is nothing 
in the veteran's claims folder, other than his contentions, 
which would tend to establish a medical link between any 
incident of service and the onset of osteoarthritis, left 
knee and Baker's cyst, left knee. However, he is not shown to 
have any particular medical expertise and is therefore not 
competent to express an authoritative opinion regarding any 
medical causation of his disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

The weight of the competent medical evidence demonstrates 
that the veteran's current left knee disorder was not present 
in service or for many years later, and was not caused by any 
incident of service or service connected disorder.  Moreover, 
the first notation of arthritis of the left knee is many 
years after separation, and without opinion that it is 
related to service.  As the evidence preponderates against 
the claim for service connection the benefit-of- the- doubt 
rule does not apply, and the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

J.  Service connection for
a right knee disability

The veteran's service medical records are negative for 
complaints, treatment, or diagnosis for a right knee disorder 
to include arthritis.  The veteran's September 1967 physical 
evaluation board examination showed no musculoskeletal 
defects.

VA treatment records dated in April 2002 show that the 
veteran was seen with complaints of right knee pain times 10 
years.  Radiographs of the right knee taken in April in 2002 
revealed minimal medial compartment osteoarthritis.  

In the present case, the veteran's service medical record 
including his physical board examination revealed no right 
knee disorder to include arthritis.  After his separation 
from active service, there was no complaint, treatment, or 
diagnosis of any left shoulder disorder until 2002, thirty-
four years later.  With all due respect for the veteran's 
contentions, there is no competent evidence of arthritis, 
right knee within the presumptive one-year period after his 
separation from active military service.

The Board thus points out that while clinical evidence 
confirms that the veteran does indeed have osteoarthritis, 
right knee, it does not present any competent opinion linking 
such to the veteran's military service, or to any events 
therein.  There is nothing in the veteran's claims folder, 
other than his contentions, which would tend to establish a 
medical link between any incident of service and the onset of 
arthritis, right knee.  However, he is not shown to have any 
particular medical expertise and is therefore not competent 
to express an authoritative opinion regarding any medical 
causation of his disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

The weight of the competent medical evidence demonstrates 
that the veteran's right knee disorder to include 
osteoarthritis was not present in service or for many years 
later, and was not caused by any incident of service.  As the 
evidence preponderates against the claim for service 
connection for osteoarthritis, right knee the benefit-of- 
the-doubt rule does not apply, and the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder (PTSD) prior to December 15, 
2003, and in excess of 50 percent on and after December 15, 
2003 is denied. 

Entitlement to a rating in excess of 30 percent for toe, 
first, right, amputation of with removal of metatarsal head 
is denied.  

Entitlement to service connection for arthritis, left 
shoulder is denied.

Entitlement to service connection for a left hand disability 
is denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for left hip arthralgia is 
granted.  

Entitlement to service connection for a right hip disability 
is denied. 

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for osteoarthritis of the 
right foot is granted.  

Entitlement to service connection for osteoarthritis of the 
hips is denied.  

Entitlement to service connection for benign prostatic 
hypertrophy is denied.

Entitlement to service connection for left knee, Baker's Cyst 
is denied.  

Entitlement to service connection for a right knee disability 
is denied.   

	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



